DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 7/12/2022 is acknowledged.
Claims 4-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/12/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heravi (US 2006/0118586).
Heravi discloses a bike carrier assembly comprising: a connection unit (), at least one bike carrier (12) and at least one shelf (16), the at least one bike carrier or the at least one shelf connected to the connection 5unit, wherein the connection unit has a connector which is adapted to be connected to a vehicle (12a), an adaptor (12c) is connected to the connection unit and includes multiple first holes (12d), the at least one bike carrier or the at least one shelf is connected to the adaptor, the bike carrier includes multiple second holes (unnumbered, see Fig. 7), the at least one shelf includes multiple third holes (unnumbered, see Fig. 7), multiple locking 10members extend through the second holes or the third holes and the first holes to connect the at least one bike carrier or the at least one shelf to the adapter (24).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2010/0230455) in view of Heravi (US 2006/0118586).
Wang discloses a bike carrier assembly comprising: a connection unit (10-30), at least one bike carrier (320 closest to hinge 31), the at least one bike carrier connected to the connection 5unit (see Fig. 2), wherein the connection unit has a connector which is adapted to be connected to a vehicle (10), an adaptor (30) is connected to the connection unit and includes multiple first holes (34), the at least one bike carrier is connected to the adaptor (see Fig. 1), the bike carrier includes multiple second holes (304), multiple locking 10members extend through the second holes and the first holes to connect the at least one bike carrier to the adapter (307); except does not expressly disclose the shelf as claimed. 
However, Heravi teaches a vehicle attached carrier wherein a bike carrier and shelf can be interchanged (14, 16, see Figs. 6, 7).
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the shelf taught by Heravi to the carrier base taught by Wang in addition to the bike carrier, in order to allow the carrying of wheelchairs, tool boxes, containers, etc. as taught by Heravi (para 0022).
Wang as modified above further discloses 15the adaptor is a U-shaped tube (Wang 30, see Fig. 2) and a bar (302 farthest from hinge 31 meets scope of being a ‘bar’) is connected between two ends of the U-shaped tube, the bar includes two caps (301 on each end of 302 farthest from hinge 31 meet scope of being ‘caps’).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
September 21, 2022